           Case 1:21-cv-00766-ALC Document 29 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
CLASSIC MARITIME INC.,                                           :
                                                                 :                     2/26/2021
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                v.                                                    1:21-cv-00766-ALC
                                                                 :
                                                                 :    ORDER
XCOAL ENERGY AND RESOURCES LLC,
                                                                 :
                                                                 :
                                                                 :
                                            Defendant.
                                                                  :
----------------------------------------------------------------- x

ANDREW L. CARTER, JR., District Judge:

         As indicated on the record at the February 18, 2021 hearing, the motion to vacate

attachment order by Defendant Xcoal Energy and Resources LLC is DENIED. The Clerk of

Court is respectfully directed to close the motion at Docket 16. The Court hereby stays this

matter pending the resolution of the underlying arbitration.

SO ORDERED.
Dated: February 26, 2021
         New York, New York



                                                                      ANDREW L. CARTER, JR.
                                                                      United States District Judge
